*818ON MOTION FOR REHEARING
PER CURIAM.
Plaintiff, in his motion for rehearing, says that we did not explicitly rule whether, as a matter of law, he could be guilty of contributory negligence. If, as a matter of law, he could not have been guilty of contributory negligence, we would have been bound to so rule in our opinion; and we ruled that matter to be one for the jury.
Whether a child has exercised ordinary care for his own safety in a given situation involves whether he had the capacity to do so. Unless he is exceedingly young, it is usually a question for the jury. Holmes v. Missouri Pacific Railway Company (In Banc), 190 Mo. 98, 88 S.W. 623, 624-625; Holmes v. Missouri Pacific Railway Company, 207 Mo. 149, 166, 105 S.W. 624; Doran v. Kansas City, 241 Mo.App. 156, 237 S.W.2d 907, 912. In Quirk v. Metropolitan Street Railway Company, 200 Mo.App. 585, 590, 210 S.W. 103, this court said in 1919 that a seven year old child, because of his tender years, was excused from con curring negligence. The authorities cited in support of that statement do not support it. Rather, the rule most widely followed in this country and supported by what we believe to be the better reasoned cases is that a seven year old boy may be guilty of contributory negligence, and that generally the question of his contributory negligence is a jury question. See, Hellstern v. Smelowitz, 17 N.J.Super. 366, 86 A.2d 265; Bush v. New Jersey & N. Y. Transit Co., 30 N.J. 345, 153 A.2d 28; Annotations, Contributory Negligence of Children, 174 A.L.R. 1128 and 107 A.L.R. 121; 2 Harper and James, The Law of Torts, Section 16.8, page 924 ff.; 1 Shearman and Redfield, on Negligence, (Rev.Ed.) Section 94, page 231; Prosser, Law of Torts, Section 31, page 128; Sweeney v. United States, D.C., 125 F.Supp. 864. And especially see, Butler v. Metropolitan St. Ry. Co., 117 Mo.App. 354, 93 S.W. 877(3); Hoagland v. Dunham, Mo.App., 186 S.W. 1145(6); Mullin v. St. Louis Transit Co., 196 Mo. 572, 94 S.W. 288 (6 year old child); Heinzle v. Metropolitan St. Ry. Co., 182 Mo. 528, 81 S.W. 848, 856 (5-6 year old child).
In this case, the question of plaintiff’s contributory negligence was for the jury. The motion for rehearing is overruled.